DETAILED ACTION
Applicant’s amendment filed August 6, 2020 is acknowledged.
Claims 1, 8, and 14 have been amended.
Claims 6, 7, 12, 13, 15-21, and 25 are cancelled.
Claims 1-5, 8-11, 14, 22-24, and 26-30 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1-5, 8-11, 14, 22, 24, 26, 28, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pelletier et al. (hereinafter Pelletier) (WIPO International Publication # WO 2011/137408 A2) in view of Gong et al. (hereinafter Gong) (U.S. Patent Application Publication # 2011/0158159 A1), and further in view of Wentink et al. (hereinafter Wentink) (U.S. Patent Application Publication # 2013/0058273 A1).
Regarding claims 1 and 8, Pelletier teaches and discloses a method and station (STA) (figure 1; [0047]) comprising a processor; and a transceiver, 
the processor and the transceiver configured to receive a trigger frame to transmit an uplink (UL) feedback response on a channel simultaneously with at least one other STA ([0002]; [0011]; [0016]; [0266]; teaches determining uplink control information (UCI) is to be transmitted by a trigger and the UCI containing a HARQ and multiplexing uplink control information of different WTRUs on the uplink channel at the same time/simultaneously), and the processor and the transceiver are further configured to transmit the UL feedback response on the channel ([0131]; teaches an indication in the control signal that the allocation may be used for transmission of UCI). 
However, Pelletier may not expressly disclose wherein the trigger frame includes an indication of association IDs (AIDs) of STAs triggered by the trigger frame; and 
Nonetheless, in the same field of endeavor, Gong teaches and suggests wherein the trigger frame includes an indication of association IDs (AIDs) of STA s triggered by the trigger frame; and transmitting the UL feedback response on the channel an interframe space after the trigger frame ([0015]; [0020]; [0025]; [0029]; teaches the AP transmits a polling frame, analogous to the claimed trigger frame, which include information AIDs information of the STAs and the response is transmitted after an IFS).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the AP transmits a polling frame which include information AIDs information of the STAs and the response is transmitted after an IFS as taught by Gong with the method and device as disclosed by Pelletier for the purpose of providing efficient polling of terminal devices in the network, as suggested by Gong.
However, Pelletier, as modified by Gong, may not expressly disclose using an assigned orthogonal sequence that indicates with an AID of the STA.
Nonetheless, in the same field of endeavor, Wentink teaches and suggests using an assigned orthogonal sequence (preamble) that indicates with an AID (MAC address) of the STA (STA, figure 1) ([0108]; “…the first apparatus may transmit the indication of the MAC address in a preamble of the MU packet…”; [0111]; teaches a preamble of the packet indicates a MAC address of the STA; [0115]).


Regarding claims 2 and 9, Pelletier, as modified by Gong and Wentink, further teaches and discloses wherein the processor and the transceiver are further configured to transmit a management frame including an information element that indicates that the STA has capability for simultaneous multiple frame transmission and reception ([0266]). 

Regarding claims 3 and 10, Pelletier, as modified by Gong and Wentink, further teaches and discloses wherein the trigger frame further comprises an information element that indicates that the STA has capability for simultaneous multiple frame transmission and reception for UL PS-Poll ([0266]). 

Regarding claims 4 and 11, Pelletier, as modified by Gong and Wentink, discloses the claimed invention, but may not expressly disclose wherein the processor and the transceiver are further configured to receive buffered data from an access point (AP) on a condition that the processor and the transceiver transmitted the UL feedback response.
([0020]; [0025]; [0029]; teaches buffered data).

Regarding claim 5, Pelletier, as modified by Gong and Wentink, further teaches and discloses wherein the STA is a non-access point (non-AP) station (STA) in a basic service set (BSS) (figure 3; [0011]). 

Regarding claim 14, Pelletier teaches and discloses a base station (base station, figure 3) comprising: a processor; and a transceiver, the processor and the transceiver configured to transmit a trigger frame triggering each of a plurality of STAs (figure 1; [0047]) to transmit an uplink (UL) feedback response on a channel simultaneously with each other one of the plurality of STAs ([0002]; [0011]; [0016]; [0023]; [0253]; [0266]; teaches determining uplink control information (UCI) is to be transmitted by a trigger and the UCI containing a HARQ and multiplexing uplink control information of different WTRUs on the uplink channel at the same time/simultaneously). 
However, Pelletier may not expressly disclose the trigger frame including an indication of association IDs (AIDs) of the plurality of STAs triggered by the trigger frame.
Nonetheless, in the same field of endeavor, Gong teaches and suggests the trigger frame including an indication of association IDs (AIDs) of the plurality of STAs (at least two STAs, figures 3-5) ([0015]; [0020]; [0025]; [0029]; teaches the AP transmits a polling frame, analogous to the claimed trigger frame, which include information AIDs information of the STAs).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the AP transmits a polling frame which include information AIDs information of the STAs as taught by Gong with the method and device as disclosed by Pelletier for the purpose of providing efficient polling of terminal devices in the network, as suggested by Gong.
However, Pelletier, as modified by Gong, may not expressly disclose determining the AID corresponding to each response based on an assigned orthogonal sequence that indicates a respective AID of each of the at least two of the plurality of STAs.
Nonetheless, in the same field of endeavor, Wentink teaches and suggests determining the AID corresponding to each response based on an assigned orthogonal sequence (preamble) that indicates a respective AID (MAC address) of each of the at least two of the plurality of STAs (STAs, figure 1) ([0108]; “…the first apparatus may transmit the indication of the MAC address in a preamble of the MU packet…”; [0111]; teaches a preamble of the packet indicates a MAC address of the STA; [0115]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate a preamble of the packet indicates a MAC address of the STA as taught by Wentink with the method and device as disclosed 

Regarding claims 22, 26, and 29, Pelletier, as modified by Gong and Wentink, discloses the claimed invention, but may not expressly disclose wherein the trigger frame is a contention-free-poll (CF-Poll) frame and the response frame is a response to the CF-Poll frame.
Nonetheless, Gong further teaches and suggests wherein the trigger frame is a contention-free-poll (CF-Poll) frame and the response frame is a response to the CF-Poll frame ([0020]; [0029]; [0033]; [0034]; teaches CF-Poll frame).

Regarding claims 24 and 28, Pelletier, as modified by Gong and Wentink, discloses the claimed invention, but may not expressly disclose wherein the response frame includes a single bit indicating that the STA has buffered UL data and whether the buffered UL data exceeds a threshold.
Nonetheless, Gong further teaches and suggests wherein the response frame includes a single bit indicating that the STA has buffered UL data and whether the buffered UL data exceeds a threshold ([0020]; [0025]; [0029]; teaches buffered data exceeds threshold).

Claims 23, 27, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pelletier et al. (hereinafter Pelletier) (WIPO International Publication Gong et al. (hereinafter Gong) (U.S. Patent Application Publication # 2011/0158159 A1) and Wentink et al. (hereinafter Wentink) (U.S. Patent Application Publication # 2013/0058273 A1), and further in view of Chu et al. (hereinafter Chu) (U.S. Patent Application Publication # 2014/0092797 A1).
Regarding claims 23, 27, and 30, Pelletier, as modified by Gong and Wentink, discloses the claimed invention, but may not expressly disclose wherein the trigger frame includes a single bit to indicate that a type of feedback response requested in response to the trigger frame is a power save poll (PS-Poll).
Nonetheless, in the same field of endeavor, Chu teaches and suggests wherein the trigger frame includes a single bit to indicate that a type of feedback response requested in response to the trigger frame is a power save poll (PS-Poll) ([0020]; [0025]; [0029]; [0030]; teaches the trigger frame is a PS-Poll frame).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the trigger frame is a PS-Poll frame as taught by Chu with the method and device as disclosed by Pelletier, as modified by Gong and Wentink, for the purpose of improving power saving mechanism in a wireless network.

Response to Arguments
Applicant's arguments with respect to claims 1-5, 8-11, 14, 22-24, and 26-30 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
April 6, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477